Citation Nr: 0508563	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-10 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including organic brain disease with memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1963 to June 1967 
and from August 1968 to October 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

An earlier Board decision, in November 1996, denied the claim 
at issue as not well grounded because there was "no medical 
evidence of [then] current residuals of a concussion," as 
was indicated by a VA examiner in 1995.

After petitioning to reopen the claim, a more recent May 2004 
Board decision determined there was new and material evidence 
to do this since the additional evidence submitted (since the 
Board's prior decision in November 1996) indicated "the 
veteran may have residuals of a brain injury from the [1966] 
in-service [motor vehicle] accident" (MVA).  The Board then 
proceeded to remand the claim to the RO for a VA examination 
to determine whether it is at least as likely as not the 
veteran's organic brain disease with memory loss is due to 
that MVA or, instead, is attributable to his chronic abuse of 
alcohol and drugs.

The case since has been returned to the Board for further 
appellate consideration.


FINDING OF FACT

Organic brain disease with memory loss first manifested years 
after the veteran's military service - including his 1966 
MVA, and the most persuasive medical evidence of record 
indicates his brain disease is not a residual of that 
traumatic incident, but instead, is more likely the result of 
him chronically abusing drugs and alcohol for many years 
since service.


CONCLUSION OF LAW

The residuals of a head injury, including organic brain 
disease with memory loss, were not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA requires that VA notify the veteran of the type of 
evidence needed to substantiate his claim, including 
apprising him of whose responsibility - his or VA's, it is 
for obtaining the supporting evidence.  The VCAA also 
requires that VA assist the veteran in obtaining evidence 
necessary to substantiate his claim, but is not required to 
provide assistance if there is no reasonable possibility that 
it would aid in substantiating the claim.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The procedures and steps taken to comply with the VCAA were 
fully explained in the Board's May 2004 decision and remand.  
At that time, up until submitting new and material evidence, 
the veteran was not entitled to a VA nexus examination.  See 
38 C.F.R. § 3.159(c)(4)(iii).  The United States Court of 
Appeals for the Federal Circuit has held that "the VCAA does 
not require VA to assist claimants attempting to reopen 
previously disallowed claims absent the provision of 
'new and material evidence.'  However, VA has chosen to 
assist claimants 


attempting to reopen in limited circumstances.  Specifically, 
VA will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  Paralyzed Veterans of America (PVA) v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA will 
assist in obtaining Federal and non-Federal records.  

Since, however, the May 2004 Board decision reopened the 
claim based on new and material evidence, the Board remanded 
the case to the RO to obtain a VA medical nexus opinion.  
Generally see 38 U.S.C. § 5103A(d)(1)(a) and (d)(2) (West 
2002) and 38 C.F.R. § 3.159(c)(4) (2004).  And the veteran 
subsequently underwent the requested VA examination in July 
2004.  But it was not clarified in the report of that 
examination whether his claims files were reviewed and, 
consequently, as expressed in an August 2004 deferred rating 
decision, the RO was unable to determine whether the 
examiner based his medical opinion solely on the subjective 
history provided by the veteran.  So the RO returned the 
claims files to that VA examiner, and in October 2004 he 
provided an addendum to his original opinion, confirming he 
had examined the veteran in July 2004 and had, in October 
2004, reviewed the claims files.  The RO notified the 
veteran of this in the January 2005 Supplemental Statement 
of the Case (SSOC).

Following the January 2005 SSOC, the veteran had 60 days to 
submit additional information, evidence and argument 
supporting his claim.  But later that month, he waived this 
60-day allotted response time and indicated he wanted his 
case forwarded directly to the Board for a decision.  So no 
further development is required to comply with the VCAA or 
the implementing regulations.  And the veteran is not 
prejudiced by the Board deciding his appeal at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Furthermore, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Certain conditions, such as psychoses, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).



In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Background

The service medical records (SMRs) reveal that, during his 
July 1963 military enlistment examination, the veteran had 
well-healed bruises and cuts on his face and neck.  An 
adjunct medical history questionnaire shows that he had had a 
cyst removed from his neck, and that two days earlier he had 
injured his left cheek and left forehead in a fight.  During 
his August 1963 enlistment examination he had a scar on the 
left side of his neck that was 33/4 inches.  

There are no SMRs pertaining to an April 1966 MVA, but an 
October 1966 investigative report shows the veteran 
sustained, among other injuries, a concussion as a result of 
that MVA.  The injuries were incurred in the line of duty and 
were not the result of his willful misconduct.  An injury 
report indicates he was treated in an emergency room and 
diagnosed with a concussion and laceration of the left jaw.  
His prognosis was described as good and it was estimated that 
he could return to duty in one week.  The April 1966 police 
accident report indicates he sustained a broken right arm, 
leg, and foot and lacerations about the body.  There was no 
specific mention of a head injury, but there was a facial 
laceration.  The driver of the other vehicle was killed in 
the accident.  

On his June 1967 military separation examination report, the 
veteran was noted to have a vaccination scar and tattoos; 
there were no facial scars noted.  



The SMRs from the veteran's second period of service are 
unremarkable for any follow-up complaints and/or treatment as 
a result of the 1966 MVA.  But in June 1970 he complained of 
having experienced headaches and dizziness for a little over 
a month.  In August 1970, there were diagnoses of an 
inadequate personality and chronic alcoholism.  The September 
1970 discharge examination was unremarkable for any pertinent 
defects or conditions, and there were no identifying body 
marks or scars noted.  

During a VA hospitalization in October 1975 for treatment for 
alcoholism and multiple drug addiction, it was noted the 
veteran had lost consciousness when involved in the 1966 MVA.  
His extensive drug use was documented, and he reported having 
experienced nervousness and depression, off and on, for 
several years and hallucinations, off and on, for three 
years. 

During another VA hospitalization in July and August 1984, it 
was reported that due to drinking alcohol the veteran had 
experienced the "shakes" and blackouts.

During an even more recent VA hospitalization in February and 
March 1991 for detoxification, it was noted that withdrawal 
seizures were among the consequences of the veteran's past 
alcoholism.

In an April 1991 statement the veteran indicated that several 
people were killed in the 1966 MVA, which led him to begin 
drinking alcohol.

At his March 1994 RO hearing, the veteran testified that he 
sustained multiple facial lacerations and a concussion in the 
1966 MVA, which he described as severe.  He also said that, 
after being hospitalized, he began experiencing headaches and 
memory loss and that he had continued to experience these 
symptoms during the years since.  

During a VA hospitalization in August 1994, it was confirmed 
there was impairment of both the veteran's short-term and 
long-term memory.  So further neuropsychological testing was 
recommended.  

When examined by VA on May 12, 1995, the veteran did not 
recall the 1966 MVA or the events in the immediate aftermath.  
During the post-accident hospitalization he had been treated 
for lacerations and removal and implantation of teeth that 
were lost during the accident.  On current examination facial 
scarring was noted but motions and functions of his head and 
neck were completely normal.  The diagnoses were prominence 
post traumatic of the right parotid area, well-healed dimple 
right cheek, curvilinear well-healed scar of the upper 
anterior neck, and post-traumatic loss of all teeth of the 
upper jaw.

During another VA examination on May 15, 1995, it was noted 
the veteran's head was unremarkable.  The examination was 
reported to be nondiagnostic.  On a neurological examination 
that same day the impression was a history of heavy alcohol 
abuse, which explained his current neurological deficits; an 
overall nonfocal neurological examination; and no residuals 
from a prior closed-head injury.

A May 1999 record from Harvard Vanguard Medical Associates 
reflects that the veteran probably had some brain damage from 
his years of alcohol and drug abuse.  

On a November 2000 VA neuropsychology examination the veteran 
reported that, during the 1966 MVA, he was thrown through the 
windshield.  He was unable to recall the exact circumstances 
of the accident or the amount of time he lost consciousness, 
but he believed he was not the same afterwards.  An EEG 
revealed abnormal findings that could have stemmed from a 
blow to the head.  The examiner concluded that the veteran 
had "suffered brain insult of serious consequence during his 
tour of duty."  It is unclear from the records whether the 
claims file was reviewed prior to reaching this conclusion.  
An MRI or CT scan of the head was recommended.  

A December 2000 VA outpatient treatment (VAOPT) record 
indicates the veteran had serious cognitive dysfunction 
related to the left hemisphere of the brain as well as right-
sided sensori-motor signs.  The examiner took into account 
the veteran's report of personality and behavioral changes 
after the 1966 accident, and stated there was "good evidence 
to support diagnosis of traumatic brain injury."

On VA examination in July 2004, it was reported the veteran 
had a history of a traumatic brain injury in 1966.  He was 
unable to recall the details of the accident but had been 
told that he was a passenger and that alcohol was found in 
the vehicle.  A passenger in the other vehicle was killed.  
He did not know how long he was unconscious but was 
hospitalized for about two weeks.  He did not recall any 
immediate problems following that hospital discharge, but he 
noted difficulty with his memory and concentration and had 
not been able to function at a normal level.  It also was 
reported that he had experienced depression and difficulty 
with his memory and concentration since then.  

It was further reported that a prior EEG was abnormal, but 
the veteran had not experienced seizures.  He indicated that, 
about two years prior to the examination, he suffered a 
stroke and was hospitalized for about 2 weeks.  He said the 
stroke now affected the left side of his body and caused some 
temporary speech impediment.

On objective mental status evaluation, the veteran said he 
had memory loss and concentration problems.  He reportedly 
had a diagnosis of post-traumatic stress disorder (PTSD) and 
had nightmares.  A neurological evaluation was also 
performed.  The diagnoses were:  (1) traumatic encephalopathy 
from traumatic brain injury many years ago during service 
with residual cognitive deficiencies, including 
concentration, attention, and memory problems, (2) 
questionably abnormal EEG in the past without definite 
history of clinical seizures, (3) history of left-sided 
stroke about two years ago from which he appears to have 
recovered, and (4) peripheral neuropathy of the lower 
extremity up to the knees.  It was also reported there was a 
history of PTSD and depression.

An October 2004 addendum to the report of that July 2004 VA 
examination confirms the evaluating physician reviewed the 
claims files, including the medical opinions of record both 
for and against the claim.  And after reviewing the claims 
files, the examiner was unable to conclude that any organic 
brain tissue damage with memory loss could be directly traced 
to the veteran's MVA in 1966.  This was in part due to his 
long history of alcoholism and chronic use of drugs.  The 
rationale 


for the opinion was that there was insufficient evidence upon 
review of the records and the claims files that would help to 
establish the fact that his disability was caused by the MVA 
in 1966.  This was further complicated by the fact that he 
had a long history of drug and alcohol abuse, as pointed out 
above, which in and by itself could be responsible for all of 
his symptoms related to organic brain disease.

Analysis

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence - including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  

As to the probative value of medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Thus, the Court has 
provided guidance for weighing medical evidence.  
For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally in this 
regard, a medical opinion based on an inaccurate factual 
premise is not probative.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

In this particular case at hand, there are legitimate reasons 
for accepting the October 2004 VA examiner's medical opinion 
over earlier medical opinions, including his own, to the 
contrary.

The November and December 2000 VA medical opinions are 
favorable, as is the opinion expressed by a VA examiner in 
July 2004.  But none of those opinions took into 
consideration the veteran's documented, long, post-service 
history of drug and alcohol abuse.  This was not reported or 
even acknowledged by the veteran or otherwise discovered by 
the evaluating physicians by conducting an independent review 
of his pertinent medical records.  On the other hand, in 
comparison, a VA examiner in November 1995 took note of this 
important history and, considering this history along with 
his objective clinical findings, concluded the veteran's 
neurological deficits were best explained by his past drug 
and alcohol abuse.  And, equally important, this examiner 
indicated there were no residuals from the 1966 closed-head 
injury in service.

Also, when the veteran's entire claims files were reviewed by 
the VA examiner that conducted the July 2004 VA examination 
(when a favorable opinion was rendered) this same examiner 
ultimately reversed his opinion to, in essence, concur with 
the opinion earlier expressed in November 1995 against 
granting service connection.  And only these two opinions, 
again both ultimately unfavorable, take into consideration 
the veteran's documented history of drug and alcohol abuse.  
This, they concluded, account for his current 
neuropsychological state - not the MVA in service in 1966.

Because the November 1995 and October 2004 opinions 
considered the veteran's entire medical history, unlike the 
favorable medical opinions to the contrary, it is these two 
medical opinions that the Board deems to be the most 
probative because they take all relevant factors into 
consideration - not just some.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

For these reasons, the preponderance of the evidence is 
against the claim, meaning there is no reasonable doubt to 
resolve in the veteran's favor, and service connection for 
residuals of a head injury - including organic brain disease 
with memory loss, is not warranted.  See Alemany, 9 Vet. App. 
at 519.


ORDER

The claim for service connection for residuals of a head 
injury, including organic brain disease with memory loss, is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


